Citation Nr: 1621674	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-09 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 2007

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified at a video conference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In a November 2014 decision, the Board granted service connection for a low back disability and remanded for additional development the Veteran's claims of service connection for bilateral hearing loss, a right shoulder disorder, a right fifth finger disorder to include a bone spur, a bilateral foot disorder, and a chronic disorder manifested by chest pain to include cervical stenosis, a chest wall strain, to include on the basis of an undiagnosed illness.

In a November 2015 rating decision, the agency of original jurisdiction (AOJ) thereafter granted the Veteran's claims of service connection for a right shoulder disorder, a right fifth finger disorder to include a bone spur, a bilateral foot disorder, and a chronic disorder manifested by chest pain to include cervical stenosis, a chest wall strain, to include on the basis of an undiagnosed illness.  Therefore, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have hearing loss in either ear for VA compensation purposes at any time during the pendency of the appeal. 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to the duty to notify, the Board finds that a letter dated in June 2007, before the October 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

B.  Duty to Assist/Stegall Compliance

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records including from the Dublin VA Medical Center, Robinson Air Force Base, Dr. Malone, Dr. Wiley, and Dr. Morgan in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.  

The record also shows that the Veteran was provided audiological examinations in July 2007 and August 2015.  The Board finds that the examinations are adequate to adjudicate the claim and, as to the post-remand VA examination it substantially complies with the Board's remand directions, because after a review of the record on appeal the examiner provided a finding on all medical questions central to the outcome of the appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, D'Aries; Dyment.  

In this regard, the August 2015 VA examiner stated that an opinion regarding whether a hearing loss is related to medical treatment or its relationship to disease should be provided by an ENT since it is out of the scope of practice of an audiologist to diagnose/treat ear disease.  Remand for an opinion from an ENT is not needed here, because the central question of fact in dispute in this case is whether the Veteran has a hearing impairment for VA purposes as defined in 38 C.F.R. § 3.385.  The August 2015 VA examiner provided the required findings as to the Veteran's auditory thresholds, and she did not indicate that such findings were outside the scope of her practice.  See Wise v. Shinseki¸26 Vet. App. 517 (2014).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Discussion

The Veteran in writings to VA and at his personal hearing asserts that he has a hearing loss that is related to his in-service noise exposure to include his exposure to the noise generated by aircraft engines, including from heavy bombers, while working on and around a flight line for 26 years.  He also claims his claimed hearing loss is related to an injury he sustained in 1983 during altitude chamber training, due to the tube he had to have placed in his ear due to the subsequent chronic otitis media, and/or a suspected tumor.  He also testified that he had had continued problems with his hearing in and since service.  

As a threshold matter, the Board notes that the Veteran is separately service-connected for status post PE tube placement, right ear with middle ear pathology (claimed to include chronic otitis media).  There is no question that such disability is service-connected, and it is not within the scope of this appeal.  The Board will make reference to that disability herein below only where needed for context and clarity.  

A.  Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Court in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157. 

B.  Analysis

In this case, the appeal must be denied as the evidence shows that the Veteran does not have a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  

The Veteran's STRs include a number of audiological examinations showing, as to the right ear, thresholds above 20 dB indicating some degree of hearing loss.  See audiological examinations dated in April 1982, July 1982, April 1983, August 1986, September 1986, August 1992, February 1993, October 2000, August 2006, September 2006, and October 2006; Also see Hensley, 5 Vet. App. at 157.  Similarly, a January 1985 audiological examination shows the Veteran having hearing loss in the right ear as defined by VA at 38 C.F.R. § 3.385 but not in the left ear.  

This evidence cannot support a grant of service connection on the basis of chronicity during service because later audiological testing during service did not show a diagnosis of hearing as defined in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.303(b).  Specifically, a March 2007 audiological examination, which was conducted a month before his April 2007 separation from service, was negative for a diagnosis of hearing loss, supported by audiological testing, as defined by VA at 38 C.F.R. § 3.385.  Thus, there is not sufficient observation to establish chronicity during service, as distinguished from merely isolated findings.  See 38 C.F.R. § 3.303(b); see also McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("Because the presence of hearing loss is based on an objective standard, the Board is easily able to identify hearing loss that is revealed on an audiometric test.")  

More recently, the post-service audiologic records, including examinations conducted in March 2010, March 2011, February 2012, February 2013, March 2014, May 2015, and August 2015, also showin ghtat his hearing impairment meets VA's definition of a hearing loss disability as defined by VA.  Thus, a currently hearing loss disability for VA purposes is not established in the right ear.  

As to the left ear, the relevant evidence includes the March 2007 audiological examination conducted a month before his April 2007 separation from military service, plus post-service audiological examinations conducted in March 2010, March 2011, February 2012, February 2013, March 2014, March 2015, May 2015, and August 2015.  This evidence is consistently negative for a diagnosis of hearing loss, supported by audiological testing, as defined by VA at 38 C.F.R. § 3.385.  

The Veteran's own lay testimony regarding his hearing impairment cannot establish a current diagnosis of hearing loss as a diagnosis of hearing loss requires specific audiometric testing.  See 38 C.F.R. § 3.385.  It is not within his competence as a non-medical expert to establish that his hearing impairment meets these thresholds.  

Because the Veteran does not have a hearing loss diagnosis in the left or right ear as defined by 38 C.F.R. § 3.385, the Board finds that entitlement to service connection for bilateral hearing loss must be denied.  

In reaching the above conclusions, the Board has not overlooked the Veteran's service in Southwest Asia.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  However, the laws and regulations governing undiagnosed illness claims still require the presence of a qualifying chronic disability.  Here, the Veteran's hearing impairment is not recognized by VA as a qualifying disability.  He is separately service-connected for status post PE tube placement, right ear with middle ear pathology (claimed to include chronic otitis media), but he has not otherwise claimed an audiologic condition apart from hearing loss.  Therefore, this appeal is not for consideration under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In reaching the above conclusions, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  See 38 U.S.C.A. § 5107(b).  However, as the probative evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


